Name: Commission Regulation (EEC) No 2823/92 of 29 September 1992 on the issuing of a standing invitation to tender for the resale on the internal market of 10 000 tonnes of breadmaking common wheat held by the Portuguese intervention agency
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 30 . 9 . 92 Official Journal of the European Communities No L 285/7 COMMISSION REGULATION (EEC) No 2823/92 of 29 September 1992 on the issuing of a standing invitation to tender for the resale on the internal market of 10 000 tonnes of breadmaking common wheat held by the Portuguese intervention agency Article 2 1 . The final date for the submission of tenders for the first partial invitation to tender shall be 5 November 1992. 2. The final date for the submission of tenders for the last partial invitation to tender shall expire on 17 December 1992. 3 . Tenders must be lodged with the Portuguese inter ­ vention agency : Instituto Nacional de intervenÃ §Ã £o e Garantia AgrÃ ­cola (INGA) Rua Camilo Castelo Branco, 45 - 2? Andar - P-1000 LISBOA . (telex 53 3251 - tel. 53 71 72/3). THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 1738/92 (2), and in particular Article 7 (6) thereof, Whereas Article 3 of Council Regulation (EEC) No 1581 /86 of 23 May 1986 laying down general rules for intervention on the market in cereals (3) as last amended by Regulation (EEC) No 2203/90 (4), provides that cereals held by the intervention agency are to be sold by tender ; Whereas Commission Regulation (EEC) No 1836/82 (*), as last amended by Regulation (EEC) No 3043/91 (6), lays down the procedure and conditions for the disposal of cereals held by intervention agencies ; Whereas, in the present market situation, a standing invi ­ tation to tender for the resale on the internal market of 10 000 tonnes of breadmaking common wheat held by the Portuguese intervention agency should be issued ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 The Portuguese intervention agency shall issue a standing invitation to tender for the resale on the internal market of 10 000 tonnes of breadmaking common wheat held by it in accordance with Regulation (EEC) No 1836/82. Article 3 Not later than Tuesday of the week following the final date for the submission of tenders, the Portuguese inter ­ vention agency shall notify the Commission of the quan ­ tities and average prices of the various lots sold. Article 4 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 29 September 1992. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 180, 1 . 7. 1992, p. 1 . 0 OJ No L 139, 24. 5. 1986, p. 36. 0 OJ No L 201 , 31 . 7. 1990, p. 5. 0 OJ No L 202, 9. 7. 1982, p. 23. (*) OJ No L 288, 18. 10. 1991 , p. 21